Title: From David Humphreys to Henry Knox, 21 November 1783
From: Humphreys, David
To: Knox, Henry


                  
                     Dear SirBensons Novr 21st 1783
                     9 O Clock P.M.
                  
                  Upon an after consideration it is found necessary that a very discreet & intelligent Subaltern with a proper command should be sent as early as may be tomorrow Morng to take possession of the Works at Paulus Hook, which it appears by Sir Guy Carleton’s last letter are to be evacuated tomorrow.  The Commander in Chief desires you will arrange this business & give the necessary Orders to the Officer—the Barges or perhaps one of them will be able to carry the party.  It is the particular desire of the General that strict discipline may be preserved, that the men may not be permitted to straggle, and that none of them should be suffered on any pretence to go into New York, untill we are in possession of it.
                  The Detachment which were destined for Long Island, have procured Boats, and are in readiness to cross over in the morning.  I have the honor to be Sir Your Most Obedt Servt
                  
                     D. Humphrys
                     A.D.C.
                  
               